Schultheis, J.
(dissenting) — I respectfully dissent.
An investigative stop or seizure must be based on a well-founded suspicion that the detainee is engaged in criminal activity. Terry v. Ohio, 392 U.S. 1, 25-26, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968); State v. Garcia, 125 Wn.2d 239, 242, 883 P.2d 1369 (1994). Here, what began as a simple voluntary encounter between Hubert Armenta, David Cruz and Officer G.J. Randles matured into an investigatory detention when the officer took the $4,000, locked it in his patrol car, and asked if Mr. Armenta’s car contained drugs or weapons. See State v. Soto-Garcia, 68 Wn. App. 20, 25, 841 P.2d 1271 (1992) (defendant seized at the point he was asked if he were carrying cocaine); State v. Aranguren, 42 Wn. App. 452, 456, 711 P.2d 1096 (1985) ("seizure” when officer retains identification, license, ticket, or in other ways leads a reasonable person to think he or she is not free to leave).
At the time Officer Randles locked away the money, he knew only that Mr. Armenta owned the car, Mr. Armen-ta’s driver’s license had been suspended, Mr. Cruz’s name might be an alias, and the men had $4,000 between them in separate rolls of $1,000. See State v. Terrazas, 71 Wn. App. 873, 877-78, 863 P.2d 75 (1993), review denied, 123 Wn.2d 1028 (1994) (the mere suspicion that a suspect has given a false name is insufficient, even when combined with an invalid driver’s license, to justify a custodial arrest). Both defendants were cooperative and did not appear to present a threat. In themselves, these facts do not *124support a reasonable suspicion that the defendants were involved in drug trafficking. Accordingly, the trial court was correct in concluding the seizure and continued investigation were unwarranted. Id. at 879.
Further, Mr. Armenta’s consent to search was obtained through exploitation of the unlawful seizure. Wong Sun v. United States, 371 U.S. 471, 487-88, 83 S. Ct. 407, 9 L. Ed. 2d 441 (1963); Soto-Garcia, 68 Wn. App. at 26-27. The validity of a consent to search is determined by considering (1) the temporal proximity of the illegal detention and the subsequent consent, (2) significant intervening circumstances, (3) the purpose and flagrancy of the officer’s misconduct, and (4) whether Miranda warnings were given. State v. Smith, 115 Wn.2d 775, 789, 801 P.2d 975 (1990); Soto-Garcia, 68 Wn. App. at 27; State v. Tijerina, 61 Wn. App. 626, 630, 811 P.2d 241, review denied, 118 Wn.2d 1007 (1991).
Here, there were no intervening circumstances between the unlawful seizure and the request to search, and little time elapsed. Although Mr. Armenta was informed he did not have to consent, he was not given full Miranda warnings and reasonably believed he would not regain his money without giving consent. Also, the police misconduct was relatively intrusive, considering Officer Randies’s lack of reasonable suspicion the men were engaged in criminal activity. Under these circumstances, Mr. Armenta’s consent to search was tainted by the unlawful seizure and the court properly suppressed all evidence obtained as a result of that search. Soto-Garcia, 68 Wn. App. at 29. I would, therefore, affirm.
Reconsideration denied September 20, 1996.
Review granted at 131 Wn.2d 1005 (1997).